Title: From George Washington to Lieutenant Colonel Anthony Walton White, 1 September 1777
From: Washington, George
To: White, Anthony Walton



Sir
Head Quarters Wilmington [Del.] 1st September 1777

A Letter just received from Brigadier Genl Maxwell informs me of the desertion of one of your light horse—this disagreeable Circumstance will naturally put you upon your guard—but I desire that you will farther make very particular Scrutiny into the Characters of your Men and if you shall find any more suspicious ones among them that you will immediately dismount them and order them to Head Quarters—the loss of a worthless Soldier will occasion less regret, when it is not accompanied with that of a Horse and Accoutrements. I am Sir Your most obedt hble Ser.
